Oo Oe ND Mm PB WW YN

VY NYY NY NY NY N NY NY Be Be eB ee Be ew ae Ya YL
oN AMF WH KH TBH mM UI BDH BR wD HBS

Case 2:19-cr-00041-RSL Document 59-1 Filed 11/15/19 Page 1 of 1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-041RSL
Plaintiff,
Vv. [PROPOSED ORDER GRANTING

GOVERNMENT’S MOTION TO FILE A
MURUGANANANDAM ARUMUGAM, | RESPONSE IN EXCESS OF 12 PAGES

Defendant.

 

 

 

The Court having reviewed the Government’s Motion to File a Response in
Excess of Twelve Pages, enters the following order:
IT IS HEREBY ORDERED that the motion is GRANTED. The Government may

file a response to Defendant’s motion to suppress evidence and for a Franks hearing (Dkt
43) that does not exceed fifteen pages.
DATED this 5" day of pean , 2019.

ROBERT S. LASNIK
United States District Judge

Presented by:

s/ Matthew P. Hampton
MATTHEW P. HAMPTON
Assistant United States Attorney

Order to File a Memorandum in Excess of 12 Pages - 1 UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
United States v. Arumugam, CR19-041RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
